Citation Nr: 0118861	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2. Entitlement to an increased (compensable) evaluation for 
muscle strain of the paraspinal muscles of T8-12.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1999 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in February 1997 by 
the RO in Washington, DC, denied entitlement to service 
connection for post-traumatic stress disorder (PTSD); the 
veteran was duly notified of the decision; she did not file a 
timely notice of disagreement and a timely substantive appeal 
and, consequently, the decision became final.  Thereafter, 
she submitted additional evidence in an attempt to reopen the 
claim; the RO found that the additional evidence was not new 
and material, and the current appeal on that issue ensued.

In a statement received in November 1998, the veteran said, 
"Please consider service connection for my mental 
condition".  At that time, she had multiple psychiatric 
diagnoses, including cocaine-induced mood disorder and a 
substance-induced psychotic disorder with hallucinations.  
The RO treated her statement as an attempt to reopen the 
prior denial of service connection for PTSD.  However, the 
Board finds that the veteran was asserting a claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD and that her claim was a new claim 
which had not been previously denied.  The new claim is 
referred to the RO for appropriate action.  

The issue of entitlement to a compensable evaluation for 
muscle strain of the paraspinal muscles of T8-12 will be 
addressed in the remand portion of this decision.



FINDINGS OF FACT

1. An unappealed RO decision in February 1997 denied 
entitlement to service connection for PTSD.

2. Additional evidence added to the record since February 
1997 is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1. A rating decision in February 1997, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000)

2. Additional evidence received since February 1997 is not 
new and material, and the claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2000). 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  §§ 1110, 1131 (West 1991 & Supp. 2000). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

At the time of the rating decision in February 1997, which 
denied entitlement to service connection for PTSD, the 
evidence included service medical records and postservice 
medical records, which were entirely negative for a diagnosis 
of PTSD.

The additional evidence submitted since February 1997, which 
includes more postservice medical records, is negative for a 
diagnosis of PTSD.  The additional evidence is "new" in 
that it was not of record at the time of the prior final 
denial of the claim in February 1997, but it is not 
"material", because it does not tend to show that the 
veteran has PTSD related to an event or incident during her 
period of active service.  Therefore, the claim of 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute. The RO notified the 
veteran of the requirements in law to reopen a claim which 
was the subject of a prior final disallowance.  The veteran 
has not identified any evidence which she did not obtain and 
which she requested VA to assist her in obtaining. The Board 
, therefore, has considered  whether new and material 
evidence was submitted to reopen the claim without remanding 
the case for additional development on that issue.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-98 (2000) (to be codified at 38 U.S.C. 
§§ 5103, 5103A).

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for PTSD, the 
appeal on that issue is denied.



REMAND

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provides that slight 
limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable (zero percent) evaluation.  An evaluation of 
10 percent requires moderate limitation of motion.

Applicable regulations provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (2000).  With any form 
of arthritis, painful motion is an important factor of 
disability; it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2000).  
In addition, the United States Court of Appeals for Veterans 
Claims has held that a diagnostic code based on limitation of 
motion of a joint (such as Diagnostic Code 5292) does not 
subsume 38 C.F.R. § 4.40, pertaining to functional loss due 
to pain, and that 38 C.F.R. § 4.14, which prohibits rating 
the same disability under different diagnoses, does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flareups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the veteran's case, reports of several examinations of her 
back are of record.  She underwent a non-VA orthopedic 
examination in January 1997 and 2 VA examinations, in 
February 1997 and July 1999.  None of the examiners were 
asked to consider the question of whether the veteran has 
functional loss of her back due to pain or to consider the 
other factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore, the Board finds that those examinations were 
inadequate for rating purposes, and this case will be 
remanded to the RO so that another examination may be 
conducted.  The Board finds that such assistance to the 
veteran is required by the VCAA.  The Board points out to the 
veteran that, when a claimant, without good cause, fails to 
report for a necessary examination, a claim for an increased 
evaluation shall be denied.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the veteran 
identify all physicians and medical 
facilities, VA or non-VA, which have 
treated her for back complaints or 
symptoms since July 1999.  After 
obtaining any necessary releases from 
the veteran, the RO should attempt to 
obtain copies of all such clinical 
records.  In the event that any 
records identified by the veteran are 
not obtained, the RO should comply 
with the notice provisions of the 
VCAA.

2. The RO should then arrange for the 
veteran to be examined by a specialist 
in orthopedics.  It is imperative that 
the examiner review the pertinent 
medical records in the claims file and 
be provided with a separate copy of 
this REMAND.  All indicated diagnostic 
studies should be performed.  The 
examiner should determine the nature 
and extent of any orthopedic 
abnormality of the veteran's thoracic 
spine, specifically, muscle strain of 
the thoracic paraspinal muscles.  In 
accordance with DeLuca v. Brown, 8 
Vet.App. 202 (1995), the orthopedic 
examination report should cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, or 
pain with use of the thoracic spine, 
and provide an opinion as to how these 
factors result in any limitation of 
motion of the thoracic spine.  If the 
veteran describes flare-ups of pain of 
the thoracic spine, the orthopedic 
examiner should offer an opinion as to 
whether there would be additional 
limits on functional ability of the 
spine during the flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion of the thoracic spine during 
the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature of any additional disability 
during a flare-up, that fact should be 
stated.  The examination report should 
be typed.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded 

to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 



